Per Curiam:
Mr. Corey Desean Boston appeals his conviction by a Cole County jury of second-degree burglary and second-degree tampering. The court sentenced him, as recommended by the jury, to concurrent terms of one year in jail on the burglary charge and six months in jail on the tampering charge, with credit for time served. Mr. Boston challenges the trial court's ruling on his Batson objection and raises an ineffectiveness-of-counsel claim on this direct appeal.
For reasons stated in the memorandum provided to the parties, the judgment of the trial court is affirmed in accordance with Rule 30.25(b).